Citation Nr: 1401389	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to increases in the "staged" ratings assigned for bilateral tinea pedis/epidermophytosis with onychomycosis (currently 0 percent prior to April 10, 2012 and 10 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to May 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) which continued a 0 percent rating for his foot skin disability.  In January 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2012, the case was remanded for additional development.  A September 2012 rating decision increased the rating to 10 percent, effective April 10, 2012.  As that increase is to less than the maximum under the schedular criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  In February 2013, April 2013, and July 2013, the case was again remanded for additional development.

[This appeal was processed using VA's electronic paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 10, 2012, the Veteran's bilateral tinea pedis/epidermophytosis with onychomycosis involved less than 5 percent of total body area; he had not required systemic therapy such as with corticosteroids or other immunosuppressive drugs; scars on his feet were not shown to be deep, painful, cause limited motion, involve frequent loss of skin covering, or involve an area exceeding 6 square inches.

2.  From April 10, 2012, the bilateral tinea pedis/epidermophytosis with onychomycosis is shown to have involved less than 5 percent of total body area; he has not required systemic therapy such as corticosteroids or other immunosuppressive drugs; scars on his feet are not shown to have involved an area exceeding 12 square inches.

3.  From March 1, 2013, the tinea pedis/epidermophytosis with onychomycosis is reasonably shown to have been manifested by 3 painful scars.


CONCLUSIONS OF LAW

1.  Ratings for tinea pedis/epidermophytosis with onychomycosis in excess of 0 percent prior to April 10, 2012 and in excess of 10 percent from April 10, 2012 to March 1, 2013, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7801-7805 (effective prior to October 23, 2008), Codes 7801-7805 (effective October 23, 2008), Code 7806 (2013).

2.  From March 1, 2013, a 20 percent (but no higher) rating is warranted for the bilateral tinea pedis/epidermophytosis with onychomycosis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The appellant was advised of VA's duties to notify and assist in the development of his claim.  A June 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  November 2010, September 2012, March 2013, May 2013, and October 2013 supplemental statements of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).
 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in June 2007, July 2008, February 2010, April 2012, and March 2013.  The Board finds that, together, these examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disability, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary for proper determinations in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The instant claim for increase was received in June 2008.

On June 2007 VA skin diseases examination, the Veteran reported a lot of pain under both great toenails and stated that he is seen by Podiatry every three to four months.  He reported using topical creams in the past, but not currently.  The examiner noted that his left nail had been removed and was currently growing back.  The examiner noted a history of cellulitis of the great toenails, treated with antibiotics, and a history of several ingrown toenails.  It was noted that the  left toenails appear to be within normal limits, but that the right great toenail and the right second and third toenails had subungual debris, yellowing, and thickening.  There was no interdigital scaling, flaking, or cracking of either foot.  The percentage of affected body surface was 0 percent for tinea pedis and approximately 1 percent for onychomycosis.  There were no scars. 

In July 2008, the Veteran stated that he has had flare-ups of tinea pedis since service, and pain under his toenails.

On July 2008 VA skin diseases examination, the Veteran reported that his feet were worse; he stated that he was getting frequent infections and ingrown toenails at least three times a year.  He reported visits to Podiatry every four months for infections and nail trimming.  He used an anti-fungal cream every other day and an antifungal foot powder daily.  On physical examination, there was "positive interdigit scaling in at least two out of the web spacing;" "5/10 of his toenails are thickened, yellow with subungual debris;" and there were no open lesions, cracking, or sores.  The diagnoses were tinea pedis and onychomycosis.  The examiner noted that the percentage of the body affected was less than two percent for tinea pedis and 1-2 percent for onychomycosis.  

On February 2010 VA skin diseases examination, the Veteran reported changing tinea pedis, stating that it was worse over the prior year, flaring up at least three to four times a year.  He was using over-the-counter foot powder with some relief, and over-the-counter creams during flare-ups.  He reported "very painful" toenails, and that he is seen by Podiatry to trim his nails.  He also reported new pain on the right side of his foot, for which he took Tylenol.  Following a physical examination, the examiner noted a moccasin distribution of fine scale on the feet and no interdigit scaling.  The great toenails bilaterally were thick, yellow, and with subungual debris.  His right foot had 4/5 toenails that are yellow, while the left foot had 2/5 nails affected.  The examiner noted that the percentage of the body affected was approximately 3 percent for tinea pedis, and 1-2 percent for onychomycosis.

A March 2010 podiatry outpatient report notes that the Veteran's nails were hypertrophied, elongated and discolored, but there were no signs of paronychia.  The assessment was "mycotic nails x 10."  A February 2012 podiatry record notes that the Veteran's nails were elongated, thick, and discolored with subungual debris on all 10 digits.  There were no open wounds or lesions and no interdigital maceration.  It was further noted that he had scars on the left 2nd and 3rd digits from an old service injury, and moccasin distribution scale.  

On April 2012 VA skin diseases examination, the diagnosis was tinea pedis.  The examiner noted that the Veteran had not been treated with oral medications in the prior 12 months for any skin condition, but had used a topical cream for less than 6 weeks.  It was noted that less than 5 percent (in both total body area and the exposed area) of the body was affected.  The examiner also indicated that scars were present on the left 3rd and 4th toe and on the right 2nd toe.  The examiner stated that these scars were well healed old scars, and that they were faint, with no adhearance, no tissue loss, and they were not painful.  The examiner further stated that tinea pedis was not present on this examination, but that onychomycosis was present on all ten toes.

On March 2013 VA skin diseases examination, the diagnoses were tinea pedis and onychomycosis.  The Veteran reported he was treated by a private physician for these conditions.  He stated that he was given a pill (Lamisil), which did not work, and that he has also used anti-fungal medications in the past.  He stated that he is now using a fungoid tincture, "which is helping just a little."  The examiner noted that the Veteran has been treated with an antihistamine (Benadryl) for less than 6 weeks, but has not been treated with systemic corticosteroids or other immunosuppressive medications.  It was also noted that he uses constant or near constant topical medications.  Physical evaluation found scars on the left 3rd and 4th toes, and on the right 2nd toe.  These were described as faint, 2 centimeters in length, with no induration, no adhearance, and no tissue loss.  The examiner noted that all scars were tender to touch.

An April 2013 private treatment record notes that the Veteran reported increased pain, burning, and irritation of both feet.  The diagnoses were scars of the feet, onychomycosis of all toenails, and xerosis of the feet.  A topical cream was prescribed; he was advised to return as scheduled.

The Veteran's service-connected foot skin disability (diagnosed as tinea pedis and onychomycosis) has been assigned a 0 percent rating prior to April 10, 2012, and a 10 percent rating since.  It is presently rated under Code 7813, which directs that it be rated as scars (Codes 7801-7805) or as dermatitis (Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118.  
Initially, the Board has considered whether an increased rating is warranted under Code 7806.  This Code provides for a 0 percent rating for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires involvement of more than 40 percent of the entire body or of exposed areas, or with constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R.     § 4.118.

The Veteran's tinea pedis and onychomycosis have consistently been reported as involving less than five percent of total body area.  Additionally, VA examination reports and VA and private treatment records show that the Veteran's prescriptions for his skin conditions have primarily consisted of topical creams.  They do not show that systemic corticosteroids or other immunosuppressive therapy were prescribed.  The Board notes that the June 2007 VA examination report indicates that the Veteran received antibiotics for an unspecified length of time to treat cellulitis.  This does not reflect 6 weeks or more of immunosuppressive medication use.  Accordingly, the criteria for a compensable rating under Code 7806 are not met.  

The Board has also considered whether an increased rating was warranted under Codes 7801-7805 for scars.  Notably, these criteria were revised effective October 23, 2008.  The Veteran's claim was filed in June 2008; he is entitled to consideration of a rating under either the prior or the revised criteria (if such are more favorable) (from their effective dates).
Under the criteria in effect prior to October 23, 2008, Code 7801 applied to ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq. cm.) were to be rated 10 percent.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were to be rated 20 percent.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were to be rated 30 percent.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were to be rated 40 percent.  Note (2) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Code 7802 provides a maximum 10 percent rating for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.  Code 7803 provides a maximum 10 percent rating for superficial unstable scars.  Note (1) specifies that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Code 7804 provides a maximum 10 percent rating for superficial scars that are painful on examination.  Note (2) under Codes 7802 and 7803 and Note (1) under Code 7804 specify that a superficial scar is one not associated with underlying tissue damage.  Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Under the revised criteria effective October 23, 2008, Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear. Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.      38 C.F.R. § 4.118.  Under the revised criteria effective October 23, 2008, Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  The revised criteria eliminated Code 7803.  Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under Code 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Code(s).

For the period prior to April 10, 2012, the Veteran's foot skin disability has been rated 0 percent.  A compensable rating under the pre-October 23, 2008 scar rating criteria is not warranted.  Specifically, evidence did not show that the Veteran's scars were deep (associated with underlying tissue damage) or caused limited motion, and they were not shown to involve an area exceeding 6 square inches.  There is also no evidence of frequent loss of skin covering over the scars or that the scars were painful.  

A compensable rating under the revised criteria is also not warranted.  Once again, the scars were not deep (involving underlying soft tissue damage) or nonlinear and they did not involve an area of at least 6 square inches (or 39 square centimeters).  There is also no evidence that the  scars were unstable or painful at this time, and there is no evidence of any disabling effects not already considered.  

From April 10, 2012, the Veteran's foot skin disability has been rated 10 percent.  As 10 percent is the maximum schedular rating under Codes 7802, 7803, and 7804 (pre-October 23, 2008) and under the revised Codes 7802 and 7803, rating under these Codes would be of no benefit.  The Board must look to schedular criteria that would afford a rating in excess of 10 percent.  The two Codes that provide for ratings in excess of 10 percent for scars not on the head, face, or neck are Codes 7801 and 7805 (which are essentially unchanged under the new version of 38 C.F.R. § 4.118) and Code 7804 (under the revised 38 C.F.R. § 4.118).

The findings shown by the record reflect that the Veteran's scars on his feet are 2 centimeters in length with no adhearance and no tissue loss (i.e., not deep).  Hence, a compensable rating under Codes 7801 and 7805 (pre-October 23, 2008 and revised) is not warranted.  

However, under the revised Code 7804, a 20 percent rating is warranted for three or four scars that are unstable or painful.  On March 2013 VA examination, the examiner noted there were three scars on the feet and that each was tender to palpation.  While the examiner also indicated that the scars were not painful, the Board finds that tenderness to palpation reasonably suggests there was pain.  Hence, a 20 percent rating is warranted for the foot skin disability from March 1, 2013, the date of the examination (when tenderness to palpation was first noted).  The next-higher (30 percent) rating under Code 7804 is not warranted as the record does not show that the Veteran has five or more scars.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has any further symptoms of the foot skin disability or associated impairment of function beyond that already compensated.  The Board acknowledges the Veteran's complaints of redness of the skin, and itching; and that the rating criteria do not specifically list such  symptoms.  However, there is no evidence that the itching and/or redness result in additional impairment of function.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008)

The record shows that the Veteran is not currently working; however, there is no evidence to suggest, nor does he contend, that such status is due to his service-connected foot skin disability.  On April 2012 VA examination, the examiner opined that the Veteran's foot skin condition does not impact on his ability to work.  On March 2013 VA examination, the examiner indicated that the Veteran was a carpenter and it was very uncomfortable and itchy for him to wear steel toed shoes required for his job.  Such comment does not express that the Veteran is unemployable due to his foot skin disability.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  
ORDER

A 20 percent rating is granted for bilateral tinea pedis -epidermophytosis with onychomycosis, effective from March 1, 2013, subject to the regulations governing payment of monetary awards.  A compensable rating for the foot skin disability prior to April 10, 2012 and/or a rating in excess of 10 percent from April 10, 2012 to March 1, 2013, are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


